Case:17-04882-MCF7 Doc#:275 Filed:06/11/19 Entered:06/11/19 22:17:24                        Desc: Main
                           Document Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF PUERTO RICO

     In RE:                                                      Case No. 17-04882 (MCF)
     DIAMOND AND DIAMOND INC.

                     Debtor                                      CHAPTER 11




        MOTION RESIGNING THE LEGAL REPRESENTATION OF DEBTOR


 TO THE HONORABLE COURT:



 COMES NOW, the undersigned counsel, and very respectfully states and prays as follows:


    1- That I am submitting today my withdrawal as Debtor’s legal representation and request a

        30-day term for Debtor to retain new counsel. In addition, within seven (7) days, I will

        submit a verified statement under penalty of perjury detailing any and all fees received

        from the Debtor or estate, and twenty-one (21) days thereafter, disgorge said fees, if any,

        and return them to the Debtor or estate, and submit evidence of such disgorgement.

    2- The United States Trustee submitted on Docket 273, a Motion stating that she would not

        have an opposition to Debtor’s counsel request as detailed on number 1 above.

    3- Creditor World Gold and Diamonds filed on Docket 274 a Motion that does not opposes

        the subscribing attorney’s resignation. (In that motion it is stated that this case was filed

        in 2016, which is wrong)

    4- The subscribing attorney believes that it is in the best interest of Debtor to resign its

 1|P age
Case:17-04882-MCF7 Doc#:275 Filed:06/11/19 Entered:06/11/19 22:17:24                      Desc: Main
                           Document Page 2 of 4



       representation immediately in order not to divert this case from its normal process.


    5- It is best for Debtor and for the subscribing attorney that the hearing set for June 19,

       2019 be continued until debtor gets new representation.


    6- The subscribing attorney is proud of the work performed for Debtor acting always with

       good faith and respect toward this Honorable Court, the U.S. Attorney and all other

       interested parties, and for the benefit of Debtor always as can be seen from all documents

       filed in this case.




       WHEREFORE, it is respectfully requested that this Honorable Court accepts the

       subscribing attorney’s resignation as Debtor’s attorney, with the conditions and filings

       stated in number 1 above to be complied within the terms stated therein, to run from the

       date of the Order granting this motion if this Honorable Court does so, and grants

       Debtor’s 30 days to seek new representation. It is also requested that the hearing set

       before this Honorable Court for June 19, 2019 be continued so that Debtor can have

       proper representation.




     CERTIFICATE OF SERVICE: I CERTIFY that on this same date the foregoing

     document has been electronically filed with the Clerk of the Court using the CM/ECF




 2|P age
Case:17-04882-MCF7 Doc#:275 Filed:06/11/19 Entered:06/11/19 22:17:24                  Desc: Main
                           Document Page 3 of 4



     system. Which sends notification of such filing to all system’s participants, including

     the U.S. Trustee’s Office and Mr. David Martin, Creditor WGD’s attorney.




     RESPECTFULLY SUBMITTED



 San Juan, Puerto Rico, this 11th day of June 2019.




                                        Proof of Service

 The undersigned certifies that on even date herewith, he caused the above pleading to be served

 electronically (via ECF) on all parties having registered with the Court’s ECF program in this

 case.


                                                      /s/ Hector Figueroa Vincenty




                                                BY: /S/ HECTOR FIGUEROA VINCENTY

                                                                                      ESQ.

                                                                          USDC No. 120006
 3|P age
Case:17-04882-MCF7 Doc#:275 Filed:06/11/19 Entered:06/11/19 22:17:24      Desc: Main
                           Document Page 4 of 4



                                                       Calle San Francisco #310

                                                               3er Piso Suite 32

                                                            San Juan, PR 00901

                                                          Phone: 787-378-1154

                                                quiebras@elbufetedelpueblo.com




 4|P age
